Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINERS AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Victoria Chen on (04/02/2021).
This listing of claims replaces all prior versions and listings of claims in the application:
1.	(Previously Presented) A method comprising:
identifying, by an emotive recognition and feedback system, a segment of a video;
receiving, by the emotive recognition and feedback system, first video data associated with a first client device operated by a first user and second video data associated with a second client device operated by a second user, wherein the first video data and the second video data correspond to the segment of the video;
analyzing the first video data and the second video data;
based on analyzing the first video data and the second video data, generating a first emotional positivity score corresponding to a first emotive state associated with the first user in the video and a second emotional positivity score corresponding to a second emotive state associated with the second user relative to the video;

2.	(Original) The method as recited in claim 1, wherein:
the video comprises a video chat between the first user and the second user; and
the communication recommendation is provided during the video chat.
3.	(Original) The method as recited in claim 1, wherein the second video data corresponds to a second video of the second user watching a delayed playing of the video.
4.	(Previously Presented) The method as recited in claim 1, further comprising displaying an emotional call journey that maps emotive states of the first user and the second user over time.
5.	(Previously Presented) The method as recited in claim 1, further comprising providing, for display at the first client device, an effectiveness score graphical user interface including the interactive positivity score.
6.	(Previously Presented) The method as recited in claim 5, further comprising:
identifying a subsequent segment of the video;
receiving, by the emotive recognition and feedback system, subsequent first video data associated with the first client device and subsequent second video data associated with the second client device, wherein the subsequent first video data and the subsequent second video data correspond to the subsequent segment of the video;
analyzing the subsequent first video data and the subsequent second video data;

generating a subsequent interactive positivity score based on mapping the first subsequent emotional positivity score with the second subsequent emotional positivity score; and
based on mapping the subsequent first emotive state with the subsequent second emotive state, determining a subsequent communication recommendation for the subsequent segment of the video.
7.	(Previously Presented) The method as recited in claim 6, further comprising generating an emotional call journey that maps emotive states of the first user and the second user over time by:
plotting the first emotional positivity score corresponding to the segment and the first subsequent emotional positivity score corresponding to the subsequent segment; and
plotting the second emotional positivity score corresponding to the segment and the second subsequent emotional positivity score corresponding to the subsequent segment.
8.	(Previously Presented) The method as recited in claim 7, further comprising providing, for display at the first client device, the emotional call journey that maps the emotive states of the first user and the second user over time.


10.	(Previously Presented) The method as recited in claim 1, further comprising determining the communication recommendation for the segment of the video based on the mapping the interactive positivity by using a dynamic emotive response matrix to identify the communication recommendation based on an intersection of the first emotive state and the second emotive state in the dynamic emotive response matrix.
11.	(Previously Presented) A system comprising:
at least one processor; and
at least one non-transitory computer-readable storage medium storing instructions there on that, when executed by the at least one processor, cause the system to:
identify a segment of a video;
receive first video data associated with a first client device operated by a first user and second video data associated with a second client device operated by a second user, wherein the first video data and the second video data correspond to the segment of the video;
analyze the first video data and the second video data;
based on analyzing the first video data and the second video data, generate a first emotional positivity score corresponding to a first emotive state associated with the first user in the video and a second emotional positivity score corresponding to a second emotive state associated with the second user relative to the video;

determine a communication recommendation for the segment of the video based on the interactive positivity score.
12.	(Previously Presented) The system of claim 11, wherein instructions, when executed by the at least one processor, cause the system to analyze the first video data and the second video data by identifying a first one or more facial expressions from the first video data and identifying a second one or more facial expressions from the second video data.
13.	(Original) The system of claim 12, wherein the instructions, when executed by the at least one processor, cause the system to determine the first emotive state associated with the first user of the first client device and the second emotive state associated with the second user of the second client device by mapping the first one or more facial expressions to the first emotive state and mapping the second one or more facial expressions to the second emotive state.
14.	(Original) The system of claim 11, wherein the instructions, when executed by the at least one processor, cause the system to determine the communication recommendation for the segment of the video based on mapping the first emotive state with the second emotive state by identifying one or more of a positive reinforcement, an encouragement, or an action from an intersection of the first emotive state and the second emotive state in a matrix.
15.	(Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause a computing device to: 
identify, by an emotive recognition and feedback system, a segment of a video;
receive, by the emotive recognition and feedback system, first video data associated with a first client device operated by a first user and second video data associated with a second client device operated by a second user, wherein the first video data and the second video data correspond to the segment of the video;
analyze the first video data and the second video data;
based on analyzing the first video data and the second video data, generate a first emotional positivity score corresponding to a first emotive state associated with the first user in the video and a second emotional positivity score corresponding to a second emotive state associated with the second user relative to the video;
generate an interactive positivity score based on mapping the first emotional positivity score with the second emotional positivity score by utilizing a coded emotive interactivity matrix; and
determine a communication recommendation for the segment of the video based on the interactive positivity score.
16.	(Currently Amended) The non-transitory computer readable medium as recited in claim 15, further comprising instructions to, when executed by the at least one processor, cause the 
computing device to provide, for display at the first client device, an emotional call journey that maps emotive states of the first user and the second user over time.
17. (Currently Amended) The non-transitory computer readable medium as recited in claim 15, 
wherein the second video data corresponds to a second video of the second user watching a delayed playing of the video.

wherein: the video comprises a video chat between the first user and the second user; and
the communication recommendation is provided during the video chat.
19.	(Currently Amended) The non-transitory computer readable medium as recited in claim 15, 
wherein the instructions, when executed by the at least one processor, cause the computing device to receive the first video data and the second video data by receiving one or more screen shots from the first client device and the second client device at predetermined intervals.
20.	(Original) The non-transitory computer readable medium as recited in claim 15, wherein the first client device comprises a mobile device.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 11 & 15, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 11 & 15 that includes: 
Claim 1:
…
“
identifying, by an emotive recognition and feedback system, a segment of a video;
receiving, by the emotive recognition and feedback system, first video data associated with a first client device operated by a first user and second video data associated with a second client device operated by a second user, wherein the first video data and the second video data correspond to the segment of the video;
analyzing the first video data and the second video data;
based on analyzing the first video data and the second video data, generating a first emotional positivity score corresponding to a first emotive state associated with the first user in the video and a second emotional positivity score corresponding to a second emotive state associated with the second user relative to the video;
generating an interactive positivity score based on mapping the first emotional positivity score with the second emotional positivity score by utilizing a coded emotive interactivity matrix; and
determining a communication recommendation for the segment of the video based on the interactive positivity score.

”
Claim 11:
…
“
             identify a segment of a video;
receive first video data associated with a first client device operated by a first user and second video data associated with a second client device operated by a second user, wherein the first video data and the second video data correspond to the segment of the video; 
analyze the first video data and the second video data;
based on analyzing the first video data and the second video data, generate a first emotional positivity score corresponding to a first emotive state associated with the first user in the video and a second emotional positivity score corresponding to a second emotive state associated with the second user relative to the video;
generate an interactive positivity score based on mapping the first emotional positivity score with the second emotional positivity score by utilizing a coded emotive interactivity matrix; and
determine a communication recommendation for the segment of the video based on the interactive positivity score.

”
Claim 15:
…
“
identify, by an emotive recognition and feedback system, a segment of a video;
receive, by the emotive recognition and feedback system, first video data associated with a first client device operated by a first user and second video data associated with a second client device operated by a second user, wherein the first video data and the second video data correspond to the segment of the video;
analyze the first video data and the second video data;
based on analyzing the first video data and the second video data, generate a first emotional positivity score corresponding to a first emotive state associated with the first user in the video and a second emotional positivity score corresponding to a second emotive state associated with the second user relative to the video;
generate an interactive positivity score based on mapping the first emotional positivity score with the second emotional positivity score by utilizing a coded emotive interactivity matrix; and
determine a communication recommendation for the segment of the video based on the interactive positivity score.
”
The following are the summary of closest references of record: 
(1) Landqvist et al. (U.S. Publication 2016/0182435):  A user device, such as a smart phone or an augmented reality glasses, receives data to be displayed to a first user, and the user device determines whether the first user is engaged in a social interaction with a second user.  The user device presents the data for display to the first user when the first user and =the second user are not engaged in the social interaction.  For example, the user device may determine whether the second user is turned toward the first user for a threshold amount of time.  When the first user is engaged in the social interaction with the second user, the user device withholds the data, determines a break in the social interaction, and presents the data to the 
first user during the break.  The user device may modify the displayed data based on the duration of the break.

2-10, 12-14 & 16-20 these claims are allowed because of their dependence on independent claims 1, 11 & 15 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661